TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00656-CR



                                 Finnan McClellan, Appellant

                                                v.

                                 The State of Texas, Appellee




              FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY
            NO. 6846, THE HONORABLE BEN WOODWARD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Finnan McClellan seeks to appeal a judgment of conviction for

possession of marihuana in an amount more than four ounces but less than five pounds. See Tex.

Health & Safety Code § 481.121(b)(3). The trial court has certified that this is a plea-bargain

case, that McClellan has no right of appeal, and that McClellan waived the right of appeal.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: October 2, 2019

Do Not Publish